Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 22, 2017                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154622                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PATRICIA MERCHAND,                                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154622
                                                                     COA: 327272
                                                                     Ingham CC: 12-001343-NH
  RICHARD L. CARPENTER, M.D.,
            Defendant-Appellant,
  and
  MID-MICHIGAN EAR, NOSE,
  AND THROAT, P.C.,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 2, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the medical records and testimony sought to be admitted were
  admissible under MRE 404(b). In addition to the brief, the appellant shall electronically
  file an appendix containing the items listed at MCR 7.312(D)(2). The appellee shall file
  a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 22, 2017
           a0919
                                                                                Clerk